DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/22 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al (US 2018/0358298) in view of Chen et al (US 2014/0103488).
Regarding claim 19, Zhai (Fig. 10) discloses a patch configured to electrically interconnect a first surface die 130/132 with a second surface die 132/130 and to interconnect at least one of the first surface die 130/132 or the second surface die 132/130 with second terminals 142, the patch comprising: a dielectric 140; first terminals 182/123 exposed on a first side of the dielectric; second terminals 142 disposed in the dielectric and exposed on a second side of the dielectric, the second terminals 142 configured to couple with the solder balls 150, the second side opposite the first side; a first embedded die 110/180 embedded in the dielectric and coupled to a first plurality of the first terminals; and a second embedded die 180/110 embedded in the dielectric and coupled to a second plurality of the first terminals; and wherein a thickness of the first embedded die 110/180 is different than a thickness of the second embedded die 180/110, and wherein one of the first embedded die 110/180 or the second embedded die 180/110 is electrically connected to and vertically overlapping with both of the first surface die 130 and the second surface die 132 by a plurality of vertical conductive plugs 127 (labeled in Fig. 1B), the plurality of vertical conductive plugs extending to a top surface of the one of the first embedded die or the second embedded die.
Zhai discloses the first surface die 130 electrically interconnect with second terminals 142, but does not disclose the second terminals 142 coupled with the interposer.
However, Chen (Fig. 10) teaches a patch configured to electrically interconnect a first surface die 60 and a second surface die 58 to second terminals 28 and to interposer 44.  Accordingly, it would have been obvious to modify the device of Zhai by connecting the second terminals to the interposer in order to enabling electrical connections among the components in the patch to the external devices, as taught by Chen. 
Regarding claim 20, Zhai does not disclose traverse routing traces configured to electrically couple at least one of the first terminals with a terminal of at least one of the first embedded die or the second embedded die.
However, Chen (Fig. 10) further teaches traverse routing traces 54 configured to electrically couple at least one of the first terminals with a terminal of at least one of the first embedded die or the second embedded die 24/25.  Accordingly, it would have been obvious to further modify the device of Zhai by forming traverse routing traces electrically couple at least one of the first terminals with a terminal of at least one of the first embedded die or the second embedded die in order to provide the electrical connections among the components in the patch to the first or second embedded die (as taught by Chen), according to the requirements of the desired circuit layout.
Regarding claims 21-22, in Zhai (Fig. 10), if interpreting the first embedded die is a die 110 and the second embedded die is a die 180 then Zhai further disclose the first embedded die 110 is a bridge die and the first embedded die 110 is an active die (i.e., “embedded active die”, [0026]).  Chen (Fig. 10) also teaches the first embedded die 24/25 is an active die in a desired electronic applications ([0017]). 
Regarding claims 23-24, in Zhai (Fig. 10), if alternatively interpreting the first embedded die is a die 180 and the second embedded die is a die 110 then Zhai  further disclose the second embedded die 110 is a bridge die and the second embedded die 110 is an active die (i.e., “embedded active die”, [0026]).  Chen (Fig. 10) also teaches the second embedded die 24/25 is an active die in a desired electronic applications ([0017]). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al and Chen et al as applied to claim 19 above, and further in view of Hsu (US 2010/0032827).
Neither Zhai nor Chen disclose at least one of the first embedded die or the second embedded die includes one or more through silicon vias.
However, Hsu (Fig. 2G) teaches a patch comprising a die including one or more through silicon vias 213 ([0030]). Accordingly, it would have been obvious to further modify the device of Zhai by forming at least one of the first embedded die or the second embedded die including one or more through silicon vias in order to provide the interconnections between the die terminals and the internal circuits of the die, as taught by Hsu ([0030)).
     Allowable Subject Matter
Claims 1-13 and 15-18 are allowed.
The prior art of records neither anticipates nor renders obvious all of the limitations recited in base claim 1, including: the forming first terminals includes replacing at least a portion of the first patterned conductive layer with a second patterned conductive layer.
Response to Arguments
Applicant’s arguments with respect to independent claim 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817